DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed December 20, 2018.  Claims 1-10 are pending in this case. 
Priority
The present application claims priority to Chinese patent application No. 201811418362.7, entitled “Blockchain-Based Transaction Recordation Method and Related Products”, filed on November 26, 2018.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Remarks
Statements of intended use do not serve to distinguish from the prior art. MPEP 2103 I C.
Claims recite multiple instances of intended use. 
Claims 1, 3, 5, 6. 9 – “to-be-confirmed”
Claims 6, 8, 9 - “is configured to . . .”
Claim 10 – “for storing . . .” “to perform . . . “
Optional or conditional language does not serve to distinguish from the prior art. MPEP 2103 I C.
In this case, the claims recite optional or conditional language –
Claim 1 - 	“. . . after the transaction validator verifies . . . deducting . . . and deducting . . .”

Nonfunctional descriptive material does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, the claims recite multiple instances of nonfunctional descriptive material –
Claims 2 and 7 – “data is arbitrary . . .”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 6-9 are directed to a blockchain comprising a transaction initiator, a transaction validator, and a digital currency exchanger and claims 1-5 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. Because claim 10 reads on a transitory signal, it does not fall within the four statutory categories as described in the separate 35 U.S.C. 101 rejection below. However, the analysis below is applied to claim 10 because it would be applicable if they were amended to fall within the said four statutory categories.
The claims recite recording and confirming transactions. Specifically, the claims recite packaging transaction data, sending the data to a transaction validator, verifying the transaction, deducting fees, recording and confirming the transaction,  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for receiving the information and storing the transaction, which is 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a blockchain comprising a transaction initiator, a transaction validator, and a digital currency exchanger, merely use a computer as a tool to perform an abstract idea. Specifically, the a blockchain comprising a transaction initiator, a transaction validator, and a digital currency exchanger perform the steps or functions of packaging transaction data, sending the data to a transaction validator, verifying the transaction, deducting fees, recording and confirming the transaction. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a of a blockchain comprising a transaction initiator, a transaction validator, and a digital currency exchanger to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of managing data for a transaction. As discussed above, taking the claim elements separately of a blockchain comprising a transaction initiator, a transaction validator, and a digital currency exchanger perform the steps or functions of packaging transaction data, sending the data to a transaction validator, verifying the transaction, deducting fees, recording and confirming the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of storing transaction data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-5 and 7-9 further describe the abstract idea of recording and confirming transactions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim 10 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.
Claim 10 is directed to a transitory signal as it recites a "computer-readable medium." As recited, the "computer-readable medium" is broad enough to read on a transitory signal.
Transitory signals are defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "transitory signals" are neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007) (slip. op. at 18).n the abstract idea. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6 –
Claims 1 and 6 recite the limitation "the digital currency exchanger”.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 1 –
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  verifying the to-be-confirmed transaction
Regarding claims 1 and 6 –
Claim 1 recites “deducting the digital currency transaction fee from the transaction initiator by the digital currency exchanger, and deducting a native token transaction fee from the digital currency exchanger by the transaction validator; and recording the to-be-confirmed transaction and confirming it by the transaction validator” and claim 6 recite similar limitations. Although, each claim recites “sending the to-be-confirmed transaction to a transaction validator” the claims do not recite that the transaction is ever sent to the digital currency exchanger. Therefore, the claims are indefinite, because the digital currency exchanger would not be able to deduct a fee for the transaction without receiving the transaction or otherwise receiving information regarding the transaction.
Regarding claim 6 –
Claim 6 recites the limitations “the transaction initiator is configured to package . . . and send . . .,” “the transaction validator is configured to verify . . .,” “the digital currency exchanger is configured to deduct . . .,” and “the transaction validator is further configured to deduct . . .,”  which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 8 –
Claim 8 recites the limitations “the transaction initiator is configured to determine the digital currency exchanger. . . ,”  which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 9 –
Claim 9 recites the limitations “the transaction validator is configured to verify whether . . . determine that . . . determine that . . . determine that . . . and determine that . . .,”  which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the reasons above, independent claims 1 and 6 and their dependent claims 2-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL "Dietcoin: Shortcutting the Bitcoin verification process for your smartphone" ("Frey") in view of Vessenes et al (US 2019/0172026).
Regarding claim 1, 6, and 10 –
Frey discloses a blockchain-based transaction recordation method, comprising the following steps:
packaging transaction data into a to-be-confirmed transaction by a transaction initiator according to a blockchain transaction format; (2.1.1, 2.2)
sending the to-be-confirmed transaction to a transaction validator by the transaction initiator; (2.1.1) and
recording the to-be-confirmed transaction and confirming it by the transaction validator. (2.1.1)
Frey does not specifically disclose that the to-be-confirmed transaction is accompanied by encrypted signature information for confirming payment of a digital currency transaction fee and an exchange rate between the digital currency and a native token.
Vessenes discloses that the to-be-confirmed transaction is accompanied by encrypted signature information for confirming payment of a digital currency transaction fee and an exchange rate between the digital currency and a native token. (par 27-34, 56-60, 76, 83-86, 110-112, 120, 125, 137-148, 152).
Frey does not specifically disclose after the transaction validator verifies the to-be-confirmed transaction, deducting the digital currency transaction fee from the transaction initiator by the digital currency exchanger, and deducting a native token transaction fee from the digital currency exchanger by the transaction validator.
Vessenes discloses after the transaction validator verifies the to-be-confirmed transaction, deducting the digital currency transaction fee from the transaction initiator by the digital currency exchanger, and deducting a native token transaction fee from the digital currency exchanger by the transaction validator. (par 27-34, 56-60, 76, 83-86, 110-112, 120, 125, 137-148, 152).
It would be obvious to combine Frey and Vessenes since both are in the field of blockchain technology and in order to increase transaction security.
Regarding claims 2 and 7 –
Claims 2 and 7 recite nonfunctional descriptive material and therefore do not distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry.  
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL "Dietcoin: Shortcutting the Bitcoin verification process for your smartphone" ("Frey") in view of Vessenes et al (US 2019/0172026) further in view of Hausman (US 2008/0162334).
Frey and Vessenes disclose as above.
Regarding claims 3 and 8 –
Hausman discloses before sending the to-be-confirmed transaction to a transaction validator by the transaction initiator, determining the digital currency exchanger by the transaction initiator. (par 4, 17, 43, 64).
It would be obvious to combine Frey and Vessenes with Hausman and in order to increase transaction flexibility and for greater economy.
Regarding claim 4 –
Hausman discloses selecting one digital currency exchanger by the transaction initiator as the digital currency exchanger for recording the transaction; (par 4, 17, 43, 64) or 
searching, by the transaction initiator, multiple exchangers that support digital currency exchange, and selecting one exchanger with a lowest exchange rate from the multiple exchangers as the digital currency exchanger for recording the transaction. (par 4, 17, 43, 64) )
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over NPL "Dietcoin: Shortcutting the Bitcoin verification process for your smartphone" ("Frey") in view of Vessenes et al (US 2019/0172026) further in view of Bird et al (US 2005/0234777).
Frey in view of Vessenes discloses as above.
Regarding claims 5 and 9 –
Vessenes discloses determine that the digital currency transaction fee of the transaction initiator is sufficient to pay the to-be-confirmed transaction and that there is a balance sufficient to 
determine that the digital currency exchanger supports automatic exchange between the digital currency and the native token; (par 27-34, 56-60, 76, 83-86, 110-112, 120, 125, 137-148, 152)
determine that the digital currency exchanger accepts the exchange rate between the digital currency and the native token, wherein the exchange rate is specified by the transaction initiator; (par 27-34, 56-60, 76, 83-86, 110-112, 120, 125, 137-148, 152) and
determine that there is a sufficient native token balance in an account of the digital currency exchanger. (par 27-34, 56-60, 76, 83-86, 110-112, 120, 125, 137-148, 152)
Frey in view of Vessenes does not disclose verifying whether the to-be-confirmed transaction is in a correct format or not. (par 34).
Bird discloses verifying whether the to-be-confirmed transaction is in a correct format or not. (par 34).
It would be obvious to combine Frey and Vessenes with Bird in order to increase transaction security.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685